 1

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10 MANUEL DE JESUS ALTAMIRANO-                 )
   SANTIAGO, LUCIO MENDOZA-CASTRO,             ) CIVIL ACT. NO.: íFYí DDP (FFMx)
11 FREDI SAUL CANSECO-VASQUEZ, JUAN            )
   PEREZ, a pseudonym, and others similarly    )
12 situated,                                   ) PROPOSED STIPULATED PROTECTIVE
                                               ) ORDER
13                          Plaintiffs,        )
                                               )
14         vs.                                 )
                                               )
15                                             )
     BETTER PRODUCE, INC., RANCHO DEL          )
16   MAR, INC., C.J.J. FARMING, INC., and JUAN )
     CISNEROS,                                 )
17                                             )
                                               )
18                                             )
                           Defendants.
                                               )
19

20

21 1.      PURPOSES AND LIMITATIONS
22         The parties hereby stipulate to and petition the court to enter the following
23 Stipulated Protective Order consistent with and pursuant to the Court’s February 20,

24 2020 “Order Denying Defendants’ Motion to Quash Subpoena Served on Pacific

25 Premier Bank and Granting Request for Protective Order.” [Doc. 115]. The parties

26 acknowledge that this Order covers only bank records and does not confer blanket

27 protections on all disclosures or responses to discovery. The parties further

28 acknowledge, as set forth in Section 11.3, below, that this Stipulated Protective Order

                                               -1-
 1 does not entitle them to file confidential information under seal; Civil Local Rule 79-5

 2 sets forth the procedures that must be followed and the standards that will be applied

 3 when a party seeks permission from the court to file material under seal.

 4 2.     DEFINITIONS
 5        2.1    Disclosure or Discovery Material: all items or information, regardless of
 6 the medium or manner in which it is generated, stored, or maintained (including, among

 7 other things, testimony, transcripts, and tangible things), that are produced or generated

 8 in disclosures or responses to discovery in this matter.

 9        2.2    Expert: a person with specialized knowledge or experience in a matter
10 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

11 expert witness or as a consultant in this action.

12        2.3    Non-Party: any natural person, partnership, corporation, association, or
13 other legal entity not named as a Party to this action.

14        2.4    Counsel of Record: attorneys who are retained to represent or advise a
15 party to this action and have appeared in this action on behalf of that party or are

16 affiliated with a law firm which has appeared on behalf of that party.

17        2.5    Party: any party to this action, including all of its officers, directors,
18 employees, consultants, retained experts, and Counsel of Record (and their support

19 staffs).

20        2.6    Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this action.

22        2.7    Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or

24 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

25 their employees and subcontractors.

26        2.8    Protected Material: bank records produced in response to the pending
27 subpoena to Pacific Premiere Bank.

28        2.9    Receiving Party: a Party that receives Protected Material.
                                               -2-
 1 3.     SCOPE
 2        The protections conferred by this Stipulation and Order cover Protected Material
 3 (as defined above), and also (1) any information copied or extracted from Protected

 4 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;

 5 and (3) any testimony, conversations, or presentations by Parties or their Counsel that

 6 might reveal Protected Material. However, the protections conferred by this Stipulation

 7 and Order do not cover the following information: (a) any information that is in the

 8 public domain at the time of disclosure to a Receiving Party or becomes part of the

 9 public domain after its disclosure to a Receiving Party as a result of publication not

10 involving a violation of this Order, including becoming part of the public record

11 through trial or otherwise; and (b) any information known to the Receiving Party prior

12 to the disclosure or obtained by the Receiving Party after the disclosure from a source

13 who obtained the information lawfully and under no obligation of confidentiality. Any

14 use of Protected Material at trial shall be governed by a separate agreement or order.

15 4.     DURATION
16        Even after final disposition of this litigation, the confidentiality obligations
17 imposed by this Order shall remain in effect until agreed in writing or a court order

18 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

19 claims and defenses in this action, with or without prejudice; and (2) final judgment

20 herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or

21 reviews of this action, including the time limits for filing any motions or applications

22 for extension of time pursuant to applicable law.

23 5.     DESIGNATING PROTECTED MATERIAL
24        5.1    Manner and Timing of Designations. Discovery Material that qualifies for
25 protection under this Order must be clearly so designated before the material is

26 disclosed or produced.

27        Designation in conformity with this Order requires:
28

                                               -3-
 1        (a) for information in documentary form (e.g., paper or electronic documents),
 2 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL,” to each

 3 page of their production.

 4        (b) for information produced in some form other than documentary and for any
 5 other tangible items, that the Producing Party affix in a prominent place on the exterior

 6 of the container or containers in which the information is stored the legend

 7 “CONFIDENTIAL.”

 8 6.     ACCESS TO AND USE OF PROTECTED MATERIAL
 9        6.1      Basic Principles. A Receiving Party may use Protected Material that is
10 disclosed or produced by another Party or by a Non-Party in connection with this case

11 only for prosecuting, defending, investigating, or attempting to settle this litigation.

12 Such Protected Material may be disclosed only to the categories of persons and under

13 the conditions described in this Order. When the litigation has been terminated, a

14 Receiving Party must comply with the provisions of section 11 below (FINAL

15 DISPOSITION).

16        Protected Material must be stored and maintained by a Receiving Party at a
17 location and in a secure manner that ensures that access is limited to the persons

18 authorized under this Order.

19        6.2      Disclosure of Protected Materials. Unless otherwise ordered by the court
20 or permitted in writing by the other Party, a Receiving Party may disclose any

21 information or item designated Protected Materials only to:

22              (a) the Receiving Party’s Counsel of Record in this action, as well as
23 employees of said Counsel of Record to whom it is reasonably necessary to disclose the

24 information for this Action;

25              (b) the officers, directors, and employees of the Receiving Party to whom
26 disclosure is reasonably necessary for this litigation and who have signed the

27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

28              (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                -4-
 1 disclosure is reasonably necessary for this litigation and who have signed the

 2 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3           (d) the court and its personnel;
 4           (e) court reporters and their staff;
 5           (f) professional vendors providing electronic hosting of discovery data;
 6           (g) professional jury or trial consultants, mock jurors, and Professional
 7 Vendors to whom disclosure is reasonably necessary for this litigation and who have

 8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9           (h) during their depositions, witnesses in the action to whom disclosure is
10 reasonably necessary provided: (1) the deposing party requests that the witness sign the

11 form attached as Exhibit A hereto; and (2) they will not be permitted to keep any

12 confidential information unless they sign the “Acknowledgment and Agreement to Be

13 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by

14 the court. Pages of transcribed deposition testimony or exhibits to depositions that

15 reveal Protected Material may be separately bound by the court reporter and may not be

16 disclosed to anyone except as permitted under this Stipulated Protective Order; and

17           (i) any mediator or settlement officer, and their supporting personnel,
18 mutually agreed upon by any of the parties engaged in settlement discussions.

19           (j) the author or recipient of a document containing the information or a
20 custodian or other person who otherwise possessed or knew the information.

21 7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
22        OTHER LITIGATION
23        If a Party is served with a subpoena or a court order issued in other litigation that
24 compels disclosure of any information or items designated in this action as Protected

25 Materials that Party must:

26           (a) promptly notify in writing the other Parties. Such notification shall
27 include a copy of the subpoena or court order;

28           (b) promptly notify in writing the party who caused the subpoena or order to
                                                -5-
 1 issue in the other litigation that some or all of the material covered by the subpoena or

 2 order is subject to this Protective Order. Such notification shall include a copy of this

 3 Stipulated Protective Order; and

 4             (c) cooperate with respect to all reasonable procedures sought to be pursued
 5 by the Party whose Protected Material may be affected.

 6          If the Party whose Protected Material may be affected timely seeks a protective
 7 order, the Party served with the subpoena or court order shall not produce any Protected

 8 Material before a determination by the court from which the subpoena or order issued,

 9 unless the Party has obtained the other Party’s permission. The Party whose Protected

10 Material may be affected shall bear the burden and expense of seeking protection in

11 that court– and nothing in these provisions should be construed as authorizing or

12 encouraging a Receiving Party in this action to disobey a lawful directive from another

13 court.

14 8.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
15          THIS LITIGATION
16             (a) The terms of this Order are applicable to information produced by a Non-
17 Party in this action and designated as Protected Material. Such information produced by

18 Non-Parties in connection with this litigation is protected by the remedies and relief

19 provided by this Order. Nothing in these provisions should be construed as prohibiting

20 a Non-Party from seeking additional protections.

21             (b) In the event that a Party is required, by a valid discovery request, to
22 produce a Non-Party’s confidential information in its possession, and the Party is

23 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential

24 information, then the Party shall:

25                (1) promptly notify in writing the Requesting Party and the Non-Party that
26 some or all of the information requested is subject to a confidentiality agreement with a

27 Non-Party;

28 / / /

                                                -6-
 1                (2) promptly provide the Non-Party with a copy of the Stipulated
 2 Protective Order in this litigation, the relevant discovery request(s), and a reasonably

 3 specific description of the information requested; and

 4                (3) make the information requested available for inspection by the Non-
 5 Party.

 6             (c) If the Non-Party fails to object or seek a protective order from this court
 7 within 21 days of receiving the notice and accompanying information, or within 14

 8 days of the parties agreeing that the meet and confer process will not resolve the

 9 dispute, the Receiving Party may produce the Non-Party’s confidential information

10 responsive to the discovery request. If the Non-Party timely seeks a protective order,

11 the Receiving Party shall not produce any information in its possession or control that

12 is subject to the confidentiality agreement with the Non-Party before a determination by

13 the court. Absent a court order to the contrary, the Non-Party shall bear the burden and

14 expense of seeking protection in this court of its Protected Material.

15 9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17 Protected Material to any person or in any circumstance not authorized under this

18 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

19 the other Parties of the unauthorized disclosures, (b) use its best efforts to retrieve all

20 unauthorized copies of the Protected Material, (c) inform the person or persons to

21 whom unauthorized disclosures were made of all the terms of this Order, and (d)

22 request such person or persons to execute the “Acknowledgment and Agreement to Be

23 Bound” that is attached hereto as Exhibit A.

24 10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25          PROTECTED MATERIAL
26          When a Party gives notice to Receiving Parties that certain inadvertently
27 produced material is subject to a claim of privilege or other protection, the obligations

28 of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

                                                -7-
 1 26(b)(5)(B). This provision is not intended to modify whatever procedure may be

 2 established in an e-discovery order that provides for production without prior privilege

 3 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties

 4 reach an agreement on the effect of disclosure of a communication or information

 5 covered by the attorney-client privilege or work product protection, the parties may

 6 incorporate their agreement in the stipulated protective order submitted to the court.

 7 11.    MISCELLANEOUS
 8        11.1 Right to Further Relief. Nothing in this Order abridges the right of any
 9 person to seek its modification by the court in the future.

10        11.2 Right to Assert Other Objections. By stipulating to the entry of this
11 Protective Order no Party waives any right it otherwise would have to object to

12 disclosing or producing any information or item on any ground not addressed in this

13 Stipulated Protective Order. Similarly, no Party waives any right to object on any

14 ground to use in evidence of any of the material covered by this Protective Order.

15        11.3 Filing Protected Material. Without written permission from the Party
16 whose Protected Material may be affected, a failure of the Party whose Protected

17 Material may be affected to seek a protective order after notice, or a court order secured

18 after appropriate notice to all interested persons, a Party may not file in the public

19 record in this action any Protected Material. A Party that seeks to file under seal any

20 Protected Material must give notice to the Party whose Protected Material may be

21 affected. To further compliance with Civil Local Rule 79-5, the Parties will meet and

22 confer three days in advance of filing their respective motions. Protected Material may

23 only be filed under seal pursuant to a court order authorizing the sealing of the specific

24 Protected Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue

25 only upon a request establishing that the Protected Material at issue is privileged,

26 protectable as a trade secret, or otherwise entitled to protection under the law. Failure

27 by a Party whose Protected Material is sought to be filed to file such a protective order

28 within the applicable period with the Court shall automatically waive the

                                               -8-
 1 confidentiality designation for each challenged designation. If the Party's request to file

 2 Protected Material under seal pursuant to Civil Local Rule 79-5.2.2(a) is denied by the

 3 court, then the Receiving Party may file the information in the public record pursuant to

 4 Civil Local Rule 79-5.2.2(b)(ii) unless otherwise instructed by the court.

 5 12.    FINAL DISPOSITION
 6        After the Post-Distribution Accounting is closed by the Court and after the final
 7 disposition of this action, as defined in paragraph 4, each Receiving Party must return

 8 all Protected Material to the Party whose Protected Material may be affected or destroy

 9 such material. As used in this subdivision, “all Protected Material” includes all copies,

10 abstracts, compilations, summaries, and any other format reproducing or capturing any

11 of the Protected Material. Whether the Protected Material is returned or destroyed, the

12 Receiving Party must submit a written certification to the Party whose Protected

13 Material may be affected by the 60 day deadline that (1) identifies (by category, where

14 appropriate) all the Protected Material that was returned or destroyed and (2) affirms

15 that the Receiving Party has not retained any copies, abstracts, compilations, summaries

16 or any other format reproducing or capturing any of the Protected Material.

17 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

18 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

19 correspondence, deposition and trial exhibits, expert reports, attorney work product,

20 and consultant and expert work product, even if such materials contain Protected

21 Material. Any such archival copies that contain or constitute Protected Material remain

22 subject to this Protective Order as set forth in Section 4 (DURATION).

23 13.    Any violation of this Order may be punished by any and all appropriate measures
24 including, without limitation, contempt proceedings and/or monetary sanctions.

25

26 DATED: March 9, 2020                                        /S/ FREDERICK F. MUMM
                                                          FREDERICK F. MUMM
27                                                      United States Magistrate Judge
28

                                              -9-
 1                                                EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3 I, _____________________________ [print or type full name], of _________________ [print or

 4 type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5 Stipulated Protective Order that was issued by the United States District Court for the Central

 6 District of California on [date] in the case of Altamirano-Santiago, et al. v. Better Produce, Inc., et

 7 al. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order, and I

 8 understand and acknowledge that failure to so comply could expose me to sanctions and

 9 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

10 information or item that is subject to this Stipulated Protective Order to any person or entity except

11 in strict compliance with the provisions of this Order. I further agree to submit to the jurisdiction of

12 the United States District Court for the Central District of California for the purpose of enforcing

13 the terms of this Stipulated Protective Order, even if such enforcement proceedings occur after

14 termination of this action. I hereby appoint __________________________ [print or type full

15 name] of _______________________________________ [print or type full address and telephone

16 number] as my California agent for service of process in connection with this action or any

17 proceedings related to enforcement of this Stipulated Protective Order.

18

19                                      Date: ______________________________________

20                                      City and State where sworn and signed:

21                                      _________________________________

22

23                                      Printed name: _______________________________

24

25                                      Signature: __________________________________

26

27

28

                                                      - 10 -
